May 17, 2012 United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Attention:Michael Schulman RE:BlackRock, Inc. Dear Mr. Schulman: We received the Commission's comment letter dated May 7, 2012.We are in the process of diligently preparing our response, but respectfully request an extension of time.As discussed on May 16, we plan to file our response with the Commission on or before June 11, 2012. If you have any questions regarding these matters or require any additional information, please contact me at 212-810-5488. Very truly yours, /s/ Russell McGranahan Name: Russell McGranahan Title: Managing Director Legal & Compliance cc: Ann Marie Petach Chief Financial Officer BlackRock, Inc. 40 East 52nd Street New York, NY 10022 Tel 212.810.5300 www.blackrock.com
